Bloodworth, J.
1. When read in connection with the remainder of the charge of the court, the excerpts complained of in the 1st and 2d grounds of the amendment to the motion for a new trial are not erroneous.
2. The instruction of the trial judge upon the subject of murder, upon which error is assigned in the 3d ground of the amendment to the motion for a new trial, did not injuriously affect the accused, since the verdict was for voluntary manslaughter. Goss v. State, 14 Ga. App. 402 (2) (81 S. E. 247); Faison v. State, 13 Ga. App. 180 (4) (79 S. E. 39); Franklin v. State, 15 Ga. App. 349 (2) (83 S .E. 190); Deal v. State, 18 Ga. App. 70 (88 S. E. 902).
3. The evidence was sufficient to support the verdict, which has the approval of the trial judge, and the judgment is

Affirmed.


Broyles, P. J., and Stephens, J., concur.